  Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 1 of 9. PageID #: 416391



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )
OPIATE LITIGATION                            )
                                             )
This document relates to:                    )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
         Pharma L.P., et al.                 )
       Case No. 18-op-45090                  )                MDL No. 2804
                                             )                Case No. 17-md-2804
and                                          )                Hon. Judge Dan A. Polster
                                             )
The County of Cuyahoga v. Purdue Pharma )
         L.P., et al.                        )
       Case No. 1:18-op-45004                )
______________________________________ )


                        CARDINAL HEALTH, INC.’S WITNESS LIST

       Pursuant to Federal Rule of Civil Procedure 26 and the Civil Jury Trial Order, ECF No.

1598, entered in In re National Prescription Opiate Litigation (MDL 2804) on May 1, 2019 (as

amended on July 29, 2019), Cardinal Health, Inc. hereby discloses the following witnesses who

may testify at trial on its behalf. The inclusion of any name on the list below is not a statement

by Cardinal Health that the named representative will in fact testify, or that the witness is

available or subject to subpoena in this matter. Cardinal Health reserves the right to call any of

these witnesses in its case in chief. In serving this witness list, Cardinal Health specifically

reserves the right to amend, supplement, or otherwise modify these disclosures if new or

modified information is provided at any point. Cardinal Health further reserves the right to call

any witnesses identified on any other party’s witness list, including any party who later settles or

is severed or dismissed. Cardinal Health reserves the right to conduct a direct examination of

any witness called by the Plaintiff. Cardinal Health also reserves the right to call witnesses to
                                                  1
  Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 2 of 9. PageID #: 416392



rebut the Plaintiffs’ case, supplement and/or amend this witness list in response to rulings of the

Court on pretrial motion, and supplement and/or amend this witness list in response to other new

information. Cardinal Health further reserves the right to call by video additional witnesses not

identified on this list that are submitted as part of current or future video designations.

           A. Expert Witnesses

                   1. John J. MacDonald III, President, Berkeley Research Group

                                Areas of Testimony: Mr. MacDonald is expected to testify about

                                the opinions detailed in his expert report and on matters concerning

                                his knowledge, skill, experience, education, and training.

                   2. Brian Reise, President, Controlled Pharmaceutical Consultants

                                Areas of Testimony: Mr. Reise is expected to testify about the

                                opinions detailed in his expert report and on matters concerning his

                                knowledge, skill, experience, education, and training.

           B. Fact Witnesses

                   1. Cassi Baker, Vice President of State Government Relations, Cardinal

                       Health

                                Areas of Testimony: Ms. Baker may be called to testify concerning

                                her duties and responsibilities as Vice President of State

                                Government Relations, and on matters related to her other previous

                                relevant employment and experience.

                   2. Craig Baranski, Director of Operations, Wheeling Distribution Center,

                       Cardinal Health




                                                  2
Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 3 of 9. PageID #: 416393



                         Areas of Testimony: Mr. Baranski may be called to testify

                         concerning his duties and responsibilities as Director of

                         Operations, Wheeling Distribution Center, and on matters related

                         to his other previous relevant employment and experience.

             3. Linden Barber, Senior Vice President, Chief Regulatory Counsel, Cardinal

                Health

                         Areas of Testimony: Mr. Barber may be called to testify

                         concerning his non-privileged duties and responsibilities as Senior

                         Vice President, Chief Regulatory Counsel, and on matters related

                         to his other previous relevant employment and experience.

             4. George Barrett, Former Chief Executive Officer, Cardinal Health

                         Areas of Testimony: Mr. Barrett may be called to testify

                         concerning his duties and responsibilities as Chief Executive

                         Officer, and on matters related to his other previous relevant

                         employment and experience.

             5. Eric Brantley, Former Director, Compliance, Cardinal Health

                         Areas of Testimony: Mr. Brantley may be called to testify

                         concerning his duties and responsibilities as Director of

                         Compliance and on matters related to his other previous relevant

                         employment and experience.

             6. Todd Cameron, Senior Vice President, Supply Chain Integrity, Cardinal

                Health




                                           3
Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 4 of 9. PageID #: 416394



                        Areas of Testimony: Mr. Cameron is expected to testify

                        concerning his duties and responsibilities as Senior Vice President,

                        Supply Chain Integrity, and on matters related to his other previous

                        relevant employment and experience.

             7. Raymond Carney, Director of Independent Sales, Central Region,

                Cardinal Health

                        Areas of Testimony: Mr. Carney may be called to testify

                        concerning his duties and responsibilities as Director of

                        Independent Sales, Central Region, and on matters related to his

                        other previous relevant employment and experience.

             8. Kristine Fidler, Senior Consultant, Cardinal Health

                        Areas of Testimony: Ms. Fidler may be called to testify concerning

                        her duties and responsibilities as Senior Consultant, and on matters

                        related to her other previous relevant employment and experience.

             9. Robert Giacalone, Former Senior Vice President, Chief Regulatory

                Counsel, Cardinal Health

                        Areas of Testimony: Mr. Giacalone may be called to testify

                        concerning his non-privileged duties and responsibilities as Senior

                        Vice President, Chief Regulatory Counsel, and on matters related

                        to his other previous relevant employment and experience.

             10. Mark Hartman, Former Senior Vice President, Supply Chain Integrity and

                Regulatory Operations, Cardinal Health




                                           4
Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 5 of 9. PageID #: 416395



                         Areas of Testimony: Mr. Hartman may be called to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Supply Chain Integrity and Regulatory Operations, and on matters

                         related to his other previous relevant employment and experience.

             11. Steve Lawrence, Senior Vice President, Independent Sales, Cardinal

                Health

                         Areas of Testimony: Mr. Lawrence may be called to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Independent Sales, as the Executive Sponsor of GenerationRx, and

                         on matters related to his other previous relevant employment and

                         experience.

             12. Michael Moné, Vice President, Associate General Counsel – Regulatory,

                Cardinal Health

                         Areas of Testimony: Mr. Moné is expected to testify concerning

                         his non-privileged duties and responsibilities at Cardinal Health

                         and on matters related to his other previous relevant employment

                         and experience.

             13. Gilberto Quintero, Senior Vice President, Quality and Regulatory Affairs,

                Cardinal Health

                         Areas of Testimony: Mr. Quintero may be called to testify

                         concerning his duties and responsibilities as Senior Vice President,

                         Quality and Regulatory Affairs, and on matters related to his other

                         previous relevant employment and experience.



                                           5
Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 6 of 9. PageID #: 416396



             14. Nicholas Rausch, Former Director of Operations and SOM Compliance,

                Cardinal Health

                       Areas of Testimony: Mr. Rausch may be called to testify

                       concerning his duties and responsibilities as Director of Operations

                       and SOM Compliance, and on matters related to his other previous

                       relevant employment and experience.

             15. Stephen Reardon, Former Vice President, Quality and Regulatory Affairs,

                Cardinal Health

                       Areas of Testimony: Mr. Reardon may be called to testify

                       concerning his duties and responsibilities as Vice President,

                       Quality and Regulatory Affairs, and on matters related to his other

                       previous relevant employment and experience.

             16. Rich Ryu, Director, Advanced Analytics, Quality and Regulatory Affairs,

                Cardinal Health

                       Areas of Testimony: Mr. Ryu may be called to testify concerning

                       his duties and responsibilities as Director, Advanced Analytics,

                       Quality and Regulatory Affairs, and on matters related to his other

                       previous relevant employment and experience.

             17. Danielle Roberts, Director, Regulatory Management, Cardinal Health

                       Areas of Testimony: Ms. Roberts may be called to testify

                       concerning her duties and responsibilities as Director, Regulatory

                       Management, and on matters related to her other previous relevant

                       employment and experience.



                                         6
Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 7 of 9. PageID #: 416397



             18. Patrick Kelly, Healthcare Distribution Alliance

                        Areas of Testimony: Mr. Kelly may be called to testify to respond

                        to Plaintiffs’ case.

             19. Christina Von Ahn, CVS Pharmacist

                        Areas of Testimony: Ms. Von Ahn may be called to testify to

                        respond to Plaintiffs’ case.

             20. Christa Altobelli, CVS Pharmacist

                        Areas of Testimony: Ms. Altobelli may be called to testify to

                        respond to Plaintiffs’ case.

             21. Shadi Awadallah, CVS Pharmacist

                        Areas of Testimony: Ms. Awadallah may be called to testify to

                        respond to Plaintiffs’ case.

             22. Julie Deal, CVS Pharmacist

                        Areas of Testimony: Ms. Deal may be called to testify to respond

                        to Plaintiffs’ case.

             23. Jeffrey Deucher, CVS Pharmacist

                        Areas of Testimony: Mr. Deucher may be called to testify to

                        respond to Plaintiffs’ case.

             24. Jenna Funk, CVS Pharmacist

                        Areas of Testimony: Ms. Funk may be called to testify to respond

                        to Plaintiffs’ case.

             25. Nancy Mitchner, CVS Pharmacist




                                               7
 Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 8 of 9. PageID #: 416398



                            Areas of Testimony: Ms. Mitchner may be called to testify to

                            respond to Plaintiffs’ case.

                 26. Yasmin Parker, CVS Pharmacist

                            Areas of Testimony: Ms. Parker may be called to testify to respond

                            to Plaintiffs’ case.

                 27. Nathan Reese, CVS Pharmacist

                            Areas of Testimony: Mr. Reese may be called to testify to respond

                            to Plaintiffs’ case.

Dated: September 25, 2019                   Respectfully submitted,

                                            /s/ Enu Mainigi
                                            Enu Mainigi
                                            WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
                                            Washington, DC 20005
                                            Telephone: (202) 434-5000
                                            Fax: (202) 434-5029
                                            emainigi@wc.com

                                            Counsel for Defendant Cardinal Health, Inc.




                                                   8
  Case: 1:17-md-02804-DAP Doc #: 2657 Filed: 09/25/19 9 of 9. PageID #: 416399



                                  CERTIFICATE OF SERVICE

       I, Enu Mainigi, hereby certify that the foregoing document was served on September 25,

2019 via electronic transfer to all counsel of record, consistent with the Court’s order.



                                              /s/ Enu Mainigi
                                              Enu Mainigi
                                              WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              Telephone: (202) 434-5000
                                              Fax: (202) 434-5029
                                              emainigi@wc.com

                                              Counsel for Defendant Cardinal Health, Inc




                                                 9
